The Chief Justice
delivered the opinion of the Court:
There is no question of the right or power of the court, in the exercise of its discretion, to sum up the facts and charge the jury thereon, in lieu of separate propositions, offered by the respective parties for instruction, and thus submit the facts, with the proper inferences of law deducible therefrom, to the consideration of the jury. But, in pursuing this course, caution must be observed to separate the law from the facts, so that the jury shall be left entirely free to determine upon the facts, and then to apply the law as expounded by the court. No material fact should be assumed by the court to be established, if there be any real dispute in regard to the proof of its existence, nor should any material fact be omitted in the summing up by the court, as such omission is *176calculated to mislead the jury. But where, upon examination of the entire charge, it is reasonably clear that the whole case within the issues made by the pleadings was fairly presented to the jury, without anything being said tending to mislead them, either as to the law or the facts, the Court of Appeals will not reverse because some of the propositions offered for instruction and refused were correct in themselves. Nor will the court be critical to find faults in the charge, if upon the whole it appears to be substantially correct.
By the fifth proposition offered, the defendants asked the court to instruct the jury that partners are only jointly liable, and that if it was found that the indorsements were made by the partner Green without authority, as explained in previous propositions, there could be no recovery against the firm, nor against either of the partners. The court was clearly right in rejecting this proposition, and in the instructions given as to the liability of Green. The liability of partners on partnership contracts, except it be of a special nature, is several as well as joint, and the assumpsit is made by all, and by each. Barry v. Foyles, 1 Pet., 311, 317. But this case is clearly within the express provision of Sec. 827 of Rev. Stat. Dist. Col., wherein it is provided, that “ where money is payable by two or more persons jointly or severally, as by joint obligors, covenantors, makers, drawers, or indorsers, one action may be sustained, and judgment recovered against all or any of the parties by whom the money is payable, at the option of the plaintiff.” In thus providing for the case of money payable by two or more persons is clearly meant where there is apparent liability of two or more persons, according to the terms or import of the contract sued on, and not,as may be shown by the proof; for the contract may import an obligation or promise by two or more persons, and yet the proof show the money to be payable by and recoverable of one of the parties only. Bibb v. Allen, 149 U. S., 481, 502, 503, 504. Therefore, if the defense made had been sustained as to Presbrey, judgment could have been recovered against *177Green as indorser, or, upon the common money counts, as maker. 2 Wheat., 385; 3 Gill & John., 369, 374; and he was in no position to resist such recovery. The judgment against him would in no .manner bind or affect his co-partner.
The defendants, by their sixth proposition, prayed the court to instruct the jury that if it was found that the original transaction was tainted with usury, and that at each renewal thereafter usurious interest was paid, then all the payments of usurious interest should be deducted from the principal sum, and the verdict be for the balance only. The court, in rejecting this proposition, and in instructing that there could be no deduction from the principal sum of any usurious interest paid, was clearly right. Section 715 of Rev. Stat. Dist. Col., as construed by the Supreme Court of the United States, only forfeits the interest in cases in which the illegal interest has been contracted for, but has not been paid; and the remedy given by Sec. 716 to recover back unlawful interest actually paid is exclusive; and that is by action brought for its recovery within one year from the time of the interest paid or taken. Carter v. Carusi, 112 U. S., 478. For the same reason the court was right in its ruling set out in the first bill of exceptions.
We come now to consider the principal questions in the case. And the first of these is as to the liability of the partnership on the indorsement of the notes made by Green, in the name of the firm of Presbrey & Green.
It is a settled principle in the law of partnership, that where a partnership is engaged in a particular business, and that fact is known, it is sufficient notice to third persons of the limitations which the nature and customs of that business place upon the power of each partner, and third persons dealing with a partner in matters not within the scope of its usual business, in order to charge the firm, must show the partner, so acting, to have been possessed of special authority to act for the firm. Livingston v. Roosevelt, 4 Johns., 251, 261, 270-71. Hence, it has been repeatedly held, that partnerships for working mines, farms, for the practice of the *178professions, for doing work as contractors, and for conducting 'the insurance, real estate, and collecting business, and the like, are what are denominated non-trading partnerships, and the partners hasro,, prima facie, no implied power to bind each other by commercial or negotiable paper in the name of the firm; and that such power in the individual partner can only arise from consent, ratification, custom, or the necessity or actual requirement in the particular business, or business of like character; and the burden is cast upon the party suing upon such negotiable paper to prove such authority, necessity, or usage. Kimbro v. Bullitt, 22 How., 256, 268 ; Irwin v. Williar, 110 U. S., 499, 506; Dowling v. Exchange Bank, 145 U. S., 512, 516; Harris v. City of Baltimore,. 73 Md., 22, 31; Dickinson v. Valpy, 10 B. & Cr., 128; Brown v. Byers, 16 M. & W., 252 ; Brettel v. Williams, 4 Exch., 623 ; Smith v. Sloan, 37 Wis., 285 ; Deardorf v. Thacher, 78 Mo., 128.
It is a principle equally well settled, that it is not within the general scope of the authority of a partner, whether of a commercial partnership or otherwise, to become surety, or to make and indorse paper for the accommodation of third parties, in the name of the firm, and with a view of binding the partnership. And where this appears on the face of the transaction, or is known to a subsequent holder of the note before taking it, the note is not binding on the firm, unless such holder can show the assent or subsequent ratification of the other partners. Foot v. Sabin, 19 John., 154; Bank of Rochester v. Bowen, 7 Wend., 159; Sweetser v. French, 2 Cush., 309; Andrews v. Planters' Bank, 7 Sm. & M., 192; Fort Madison Bank v. Alden, 129 U. S., 372, 381; Coll, on Part., Sec. 421, and cases collected in note. But the making or the indorsement of the note, or the waiver of demand and notice, may be fraudulent as against the firm, or in excess of authority of the partner, yet the firm will be held bound, if the act done is apparently in the course of the business of the firm, and the holder has no privity with the fraud, and can show that he acted bona fide and without notice in taking the *179paper, and that it was taken by him before maturity, in the regular course of business. In such case, however, the ou s of proof is upon the holder of the paper. Wilson v. Williams, 14 Wend., 147; Bank v. Gilliland., 23 Wend., 311 ; Wait v. Thayer, 118 Mass., 473 ; Early v. Reed, 6 Hill 12; Tanner v. Hall, 1 Penn. St., 417, 4 Penn. St., 205. But if, to the knowledge of the party taking the paper, there be fraud or excess of authority by a partner in the indorsement of a note in the name of the firm, for his own individual benefit, or for the accommodation of a third person, not only is the firm not chargeable, but such partner cannot waive notice of demand and non-payment as to his co-partner. Windham County Bank v. Kendall, 7 R. I., 77; Parsons on Part., 211.
Here, the learned judge below determined as matter or conclusion of law, and so charged the jury, that the firm of Presbrey & Green was a non-trading firm. He also charged as matter of fact, that Presbrey did not consent to the indorsement of the notes, and knew nothing about them, and that the firm derived no benefit from them; and that they were made and negotiated exclusively for the individual benefit of Green and Brand. But, at the same time, he assumed it to be established as a fact in the case, and so charged, that the plaintiff bought and paid for the notes without knowledge of any infirmity or defect of authority in the indorsement of them, or that they were subject to any objection whatever. In other words, the jury was instructed that the plaintiff was an innocent purchaser and holder of the notes for value. By this assumption of fact as undisputed, the court disposed of the most material part of the defense of the defendants. For, whether there was good faith on the part of the plaintiff in taking the notes was a controverted question, and there was conflicting testimony in regard to it; and that being the case, the question should have been submitted to the jury, with proper instruction, for their determination.
But, in view of the admission of the plaintiff in his testimony, that he had been informed of the nature of the partnership business of Presbrey & Green before he took the *180notes, that fact, in connection with the determination by the court that the partnership was of a non-trading character, and that the paper was not made and indorsed for the benefit of the partnership, or with the consent of the co-partner, made it incumbent upon the plaintiff, as we have already seen, to show that he was a bona fide holder for value, and that it was usual or customary, or was necessary for the transaction of the business of such partnership, for the partner to indorse such notes, or that there had been such general course of dealing as to give rise to an implied authority in the partner. But with respect to this onus of proof and as to the authority of Green to indorse the notes so as to bind the firm, the court instructed the jury, that if Green, when the original notes were made and indorsed, was in the habit, with the knowledge or consent of his co-partner, of making negotiable paper to the order of the firm, and then indorsing it in the firm name, and putting it in circulation; or, if the indorsing of the paper was an act within the scope of the business of the firm, as established by the evidence; or if it was such an act as would be fairly within the scope of such a firm, then the firm would be liable. But there was no sufficient evidence upon which to base such an instruction. There was an effort to prove that a note for $750 had been made by Green and indorsed in the name of the firm, on some former occasion, but the effort proved abortive. The note was not identified, and its existence was never brought home to the knowledge of Presbrey, if such note was ever made. And so one of the witnesses stated, that he had seen and handled paper indorsed by Presbrey & Green. But when, to what amount,' and under what circumstances indorsed — whether by Green individually, -as the present notes were indorsed by him, or whether Presbrey ever had knowledge of such paper, or that it was in any manner recognized by the firm — does not appear. Such proof furnished no basis for a rational conclusion as to the existence of any habit or custom of the firm, by one of the partners, of making or indorsing negotiable paper, with knowledge of all the partners, or that the *181making and indorsing of such paper was fairly within the scope of the business of the firm. Early v. Reed, 6 Hill, 12. The instruction, therefore, left the jury to wild speculation upon this question; and this seems to have been the only question really submitted to the jury for their finding. In thus treating the case, we think there was error.
In the summing up and charge to the jury, there was no reference made whatever to the alleged waiver of notice of demand and protest of the notes. It is true, if the notes were made under such circumstances as would bind the firm and entitle the plaintiff, as bona fide holder thereof for value, to make demand and enforce payment of the notes, the waiver of demand and notice by Green, one of the partners, would excuse demand and notice as to the firm. Rhett v. Poe, 2 How., 483. But, as we have seen, this principle only applies where the person who receives the note and sets up the waiver is a bona fide holder, without knowledge that there was in the making or indorsing of the note any fraud, misconduct, or excess of authority, by the partner who signed or indorsed it; for in such case of fraud or excess of authority the waiver of demand of notice would be effectual means of accomplishing the fraudulent purpose of the unfaithful partner. Official protest of the notes, however, was not essential to entitle the plaintiff to recover thereon, as would seem to be supposed by several of the propositions offered by the defendants; but demand and notice of non-payment were essential to fix the liability of the indorsers, unless validly waived. Young v. Bryan, 6 Wheat., 146; Burke v. McKay, 2 How., 66. By Sections 985 and 988 of Revised Statutes of the District of Columbia, power is given to notaries public to make demand for payment of promissory notes, arid to protest for nonpayment; and the protest certifying to certain specific facts, is made prima facie evidence of those facts; but this is not exclusive of pre-existing methods of demand and notice.
We must reverse the judgment and direct a new trial.

Judgment reversed and new trial ordered.